DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,184,686. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 6 of the instant application is a broader version of the patentable scope already patented by claims 1 and 5 of U.S. Patent No. 11,184,686.

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,686 in view of Kikinis et al. (Pub No US 2002/0166122). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader version of the patentable scope already patented by claim 1 of U.S. Patent No. 11,184,686, except for playing, in the plurality of mini-display regions, the second media clip when the first viewing area is simultaneously playing the clip.
Nevertheless, in a similar field of endeavor Kikinis discloses playing, in the plurality of mini-display regions (e.g. image area 205A-X), the second media clip when the first viewing area is simultaneously playing the clip (Paragraphs [0027]-[0029] figure 2; displaying window 101 displaying the currently tuned channel while simultaneously displaying individual image area 205A-X. Wherein the individual image areas 205A-X contain thumbnail video streams of real-time programming for the selected channel; paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 11,184,686, by specifically providing the elements mentioned above, as taught by Kikinis, for the predictable result of reviewing other selectable content available to the user for selection (Kikinis – paragraph [0030]). 


Claim 1-3 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 15 of U.S. Patent No. 9,317,597. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 6 of the instant application is a broader version of the patentable scope already patented by claims 1, 8, 9 and 15 of U.S. Patent No. 9,317,597.

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,317,597 in view of Kikinis et al. (Pub No US 2002/0166122). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader version of the patentable scope already patented by claim 1 of U.S. Patent No. 9,317,597, except for playing, in the plurality of mini-display regions, the second media clip when the first viewing area is simultaneously playing the clip.
Nevertheless, in a similar field of endeavor Kikinis discloses playing, in the plurality of mini-display regions (e.g. image area 205A-X), the second media clip when the first viewing area is simultaneously playing the clip (Paragraphs [0027]-[0029] figure 2; displaying window 101 displaying the currently tuned channel while simultaneously displaying individual image area 205A-X. Wherein the individual image areas 205A-X contain thumbnail video streams of real-time programming for the selected channel; paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,317,597, by specifically providing the elements mentioned above, as taught by Kikinis, for the predictable result of reviewing other selectable content available to the user for selection (Kikinis – paragraph [0030]). 



Claim 1-3 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 15 of U.S. Patent No. 8,875,185. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 6 of the instant application is a broader version of the patentable scope already patented by claims 1, 8, 9 and 15 of U.S. Patent No. 8,875,185.

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,875,185 in view of Kikinis et al. (Pub No US 2002/0166122). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader version of the patentable scope already patented by claim 1 of U.S. Patent No. 8,875,185, except for playing, in the plurality of mini-display regions, the second media clip when the first viewing area is simultaneously playing the clip.
Nevertheless, in a similar field of endeavor Kikinis discloses playing, in the plurality of mini-display regions (e.g. image area 205A-X), the second media clip when the first viewing area is simultaneously playing the clip (Paragraphs [0027]-[0029] figure 2; displaying window 101 displaying the currently tuned channel while simultaneously displaying individual image area 205A-X. Wherein the individual image areas 205A-X contain thumbnail video streams of real-time programming for the selected channel; paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 8,875,185, by specifically providing the elements mentioned above, as taught by Kikinis, for the predictable result of reviewing other selectable content available to the user for selection (Kikinis – paragraph [0030]). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 4, while the specification as originally filed teaches that the clips may comprise advertisements (Paragraphs [0010] [0018]), there is nothing on the original disclosure of the instant application that provides support for “playing, in the plurality of mini-display regions of the information display, the selected media clip when the first viewing area is simultaneously playing the advisement clip”, as required by claim 4. Therefore, the examiner notes that claim 4 fails to comply with the written description requirement.

Regarding claim 5, while the specification as originally filed teaches that the additional clip may comprise a larger clip of the program from the selected portion clip (Paragraph [0018]), there is nothing on the original disclosure of the instant application that provides support for “playing, in the plurality of mini-display regions of the information display, the selected media clip when the first viewing area is simultaneously playing the second media clip”, as required by claim 5. Therefore, the examiner notes that claim 5 fails to comply with the written description requirement.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marcus (Patent No US 6,032,156). Hereinafter, referenced as Marcus.

Regarding claim 1, Marcus discloses a method of delivering one or more media clips to a user (Figure 6), comprising: 
collecting user information including demographic information (Col. 3 line 66 – col 4 line 19; demographics of the target audience), one or more interests of the user (Col. 10 lines 10-21; viewer information may include preference information for the viewer), and a prior history of interacting with prior media clips (Col. 10 lines 10-21; viewer information may include the history of items viewed by the viewer); 
and delivering the one or more media clips to the user based on the collected user information, wherein the one or more media clips are concatenated together (Col. 13 lines 23-45, co. 14 lines 13-34 figures 5 and 6; assembling 615 a concatenated stream of clips for a user based on the viewer information characteristics).

Regarding claim 6, Marcus discloses the method of claim 1; moreover, Marcus discloses that each of the one or more media clips is associated with a header (e.g. header 110) including both content information (Col. 3 lines 7-8 figure 2; content tags 120 contain information identifying content of the clips) and aesthetic information for the each of the one or more media clips (Col. 3 lines 34-46, col. 13 lines 45-53, col. 14 lines 25-32; video clip information may include parameters such as aesthetic features).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus in view of Mackintosh et al. (Patent No US 6,317,784). Hereinafter, referenced as Mackintosh.

Regarding claim 2, Marcus discloses the method of claim 1; moreover, Marcus discloses the media clips (Col. 13 lines 23-45, co. 14 lines 13-34 figures 5 and 6; assembling 615 a concatenated stream of clips for a user based on the viewer information characteristics).
However, it is noted that Marcus is silent to explicitly disclose selecting a media clip from the one or more media clips, wherein the selected media clip is related to a product; and delivering an advisement clip detailing the product to the user.
Nevertheless, in a similar field of endeavor Mackintosh discloses selecting a media clip from the one or more media clips, wherein the selected media clip is related to a product (e.g. advertisements); and delivering an advisement clip detailing the product to the user (Col. 16 lines 9-37 figure 7; delivering advertisement to users, e.g. McDonalds advertisement, Sony advertisement, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of generating profit from delivery of advertisement content to multiple viewers.

Regarding claim 3, Marcus discloses the method of claim 1; moreover, Marcus discloses the media clips (Col. 13 lines 23-45, co. 14 lines 13-34 figures 5 and 6; assembling 615 a concatenated stream of clips for a user based on the viewer information characteristics).
However, it is noted that Marcus is silent to explicitly disclose selecting a media clip from the one or more media clips, wherein the selected media clip is a part of a second media clip; and delivering the second media clip to the user (Col. 16 lines 9-37 figure 7; delivering advertisement to users, e.g. McDonalds advertisement, Sony advertisement, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of generating profit from delivery of advertisement content to multiple viewers



Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus and Mackintosh in view of Kikinis et al. (Pub No US 2002/0166122). Hereinafter, referenced as Kikinis.

Regarding claim 4, Marcus discloses the method of claim 2; however, it is noted that Marcus is silent to explicitly disclose providing an information display and partitioning the information display to comprise: a fist viewing area; a plurality of mini-display regions; playing, in the first viewing area of the information display, the selected media clip; and playing, in the first viewing area the advisement clip.
Nevertheless, in a similar field of endeavor Mackintosh discloses providing an information display and partitioning the information display to comprise: a fist viewing area (Col. 12 lines 55-63, col. 13 lines 4-15 figure 7 and 12; window 302/526 display content currently being played in a larger screen area); 
a plurality of mini-display regions (Col. 15 line 15- col. 16 line 23 figures 7 and 12; sliding history window 306/525 comprising sub-windows 525a for the five most recently displayed clips in chronological order); 
playing, in the first viewing area of the information display, the selected media clip (Col. 12 lines 55-63, col. 13 lines 4-15 figure 7 and 12; playing Fleetwood Mac in window 302/526);
and displaying, in the plurality of mini-display regions of the information display (e.g. sub-windows 525a), the selected media clip when the first viewing area is simultaneously playing the advisement clip  (Col. 12 lines 55-63, col. 13 lines 4-15 figure 7 and 12; window 302/526 display content currently being played in a larger screen area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of presenting multiple clip information to the user in order to allow the user to navigate amongst them.
However, it is noted that Marcus and Mackintosh are silent to explicitly disclose playing, in the plurality of mini-display regions, the second media clip when the first viewing area is simultaneously playing the clip.
Nevertheless, in a similar field of endeavor Kikinis discloses playing, in the plurality of mini-display regions (e.g. image area 205A-X), the second media clip when the first viewing area is simultaneously playing the clip (Paragraphs [0027]-[0029] figure 2; displaying window 101 displaying the currently tuned channel while simultaneously displaying individual image area 205A-X. Wherein the individual image areas 205A-X contain thumbnail video streams of real-time programming for the selected channel; paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus and Mackintosh by specifically providing the elements mentioned above, as taught by Kikinis, for the predictable result of reviewing other selectable content available to the user for selection (Kikinis – paragraph [0030]).


Regarding claim 5, Marcus, Mackintosh and Kikinis disclose all the limitations of claim 5; therefore, claim 5 is rejected for the same reasons stated in claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423